DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                    
                                  Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sealing assembly” in claim 44, “an angle-positioning assembly” in claim 47, and “a slide-positioning assembly” in claim 49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a sealing assembly” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly” coupled with functional language “sealing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “an angle-positioning assembly” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly” coupled with functional language “an angle-positioning” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “a slide-positioning assembly” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly” coupled with functional language “a slide-positioning” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 44, 47 and 49 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A sealing assembly treated as meaning a rotating shaft bracket fixed at the casing, and the fixing component. See par. 17.
An angle-positioning assembly treated as meaning a positioning protrusion and a plurality of positioning recesses. See par. 19.
A slide-positioning assembly treated as meaning comprises a resilient snap and a plurality of snapping positions. See par. 23.
       If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
         
                                    Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 5,253,485) in view of HUNT (US 2719342).
In regards to claim 43, Kennedy discloses a window air conditioner (Figs. 1-4) comprising: a casing (enclosure 20 including upper housing 70 and lower housing 50) including a receiving groove (lateral channel 71; Figs. 2 and 4) formed at an outer peripheral wall of the casing (as can be seen in Fig. 4), the receiving groove having an open top (as can be seen in Figs. 1-2 and 4), an open left side (left side of groove 71), and an open right side (right side of groove 71), and the casing (20) being divided into an indoor part (forward enclosure portion 21) and an outdoor part (rearward enclosure portion 22) by the receiving groove (as can be seen in Fig. 4); an indoor heat exchanger (an evaporator heat exchanger 33) and an indoor fan (a centrifugal blower wheel 379) arranged in the indoor part; an outdoor heat exchanger (condenser heat exchanger 32) and an outdoor fan (an axial-flow fan 36) arranged in the outdoor part (22); and a sealing assembly (window sash 13) arranged in the receiving groove (channel 71; Figs. 4 and 7; col.5, lines 51-55); wherein the indoor part (21), the receiving groove (71), and the outdoor part (22) are sequentially arranged along the length direction of the casing (20), (as can be seen in Fig. 4), but fails to explicitly teach the sealing assembly being rotatable around a rotation axis that is parallel to a length direction of the casing.
      HUNT teaches the sealing assembly being rotatable around a rotation axis (at pivot) that is parallel to a length direction of the casing (Col.1, lines 52-57 of HUNT).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy to include a mounting frame assembly configured to support the window air conditioner taught by Bolton, in order to effective seal regardless of which side of the window is facing outwardly or inwardly (refer to Col.1, lines 52-57 of HUNT). 
In regards to claim 44, Kennedy meets the claim limitations as disclosed above in the rejection of claim 43. Further, Kennedy discloses wherein the sealing assembly (sash 13 and leveling assemblies 60; Figs. 6-7) configured to seal (to facilitate sealing; col.5, lines 51-55) a space (channel) between a window and a window sill (window sill 12) of a window opening (window opening 11) when the window air conditioner (10) is mounted at the window sill (refer to col.5, lines 51-55).  
                                      
Claims 45-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 5,253,485) in view of Speyer et al. (US 8539717), further in view of XU et al. (US 2017/0191763).
In regards to claim 45, Kennedy meets the claim limitations as disclosed above in the rejection of claim 44, but fails to explicitly teach the limitations of claim 45. 
          XU teaches a window air conditioner (1000; Fig. 1) wherein the sealing assembly (200) comprises: a first connecting component (corresponding to sealing louver 202) having a variable length (adjustable width of the sealing louver 202 in a left and right direction to facilitate adjusting the width of the sealing louver 202; par. 90), and comprising a fixing component (first fixing member 321) and a sliding block (sliding guide portion 310), at least a part of the fixing component (321) being arranged in the receiving groove (second mounting groove 3214), and the sliding block (310) being slidably fitted with the fixing component (321), (as can be seen in Fig. 10); and a plurality of second connecting components (first snap 3211 includes 3214 and 3215) detachably connected (par. 79) to one another (as can be seen in Fig. 3) and configured to adjust a length of the sealing assembly (200), one of the second connecting components (3211) being detachably connected (par. 79) to the sliding block (310).  
          It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy such that the sealing assembly comprises: a first connecting component having a variable length, and comprising a fixing component and a sliding block, at least a part of the fixing component being arranged in the receiving groove, and the sliding block being slidably fitted with the fixing component; and a plurality of second connecting components detachably connected to one another and configured to adjust a length of the sealing assembly, one of the second connecting components being detachably connected to the sliding block as taught by XU, in order to prevent the refrigeration energy or heat generated by the window air conditioner from being transmitted to the outside of the mounting window too fast, so as to reduce the energy consumption of the window air conditioner effectively and save resources (refer to par. 84 of XU).
In regards to claim 46, Kennedy meets the claim limitations as disclosed above in the rejection of claim 45. Further, Kennedy discloses wherein the sealing assembly (60; Figs. 6-7) further comprises a rotating bracket (corresponding to arm 62) fixed at the casing (lower housing 50 of enclosure 20), and the fixing component (pivot pin 63) is rotatably arranged (via pivot pin) at the rotating bracket (62) to enable the sealing assembly (60) to be rotated to be stowed (stowed in at least portion of groove 71 partially; Fig. 7) in the receiving groove (71), (as can be seen in Fig. 6).  
In regards to claim 47, Kennedy meets the claim limitations as disclosed above in the rejection of claim 46. Further, Kennedy discloses further comprising: an angle-positioning assembly (an opening 65 with a clamping bolt 66) configured to cooperate with the rotating bracket (62) and the fixing component (63) to fix a position of the fixing component at an angle (radial movement), (as can be seen in Fig. 6).  
In regards to claim 48, Kennedy meets the claim limitations as disclosed above in the rejection of claim 47. Further, Kennedy discloses wherein the angle-positioning assembly (65/66) comprises: a plurality of positioning recesses (openings in between radial teeth 64) arranged in the rotating bracket (62) and arranged in a ring, and a positioning protrusion (end protrusions of teeth 64) arranged at the fixing component (63) and configured to be switchably fitted (desired mounting positions) with one of the plurality of positioning recesses (openings in between 64) to fix a position (one of desired mounting positions) of the fixing component (col.5, lines 31-37; Fig. 6).  
In regards to claim 49, Kennedy meets the claim limitations as disclosed above in the rejection of claim 45, but fails to explicitly teach further comprising: a slide-positioning assembly arranged at the fixing component and configured to cooperate with the sliding block to fix the sliding block at a position.
         XU further teaches further comprising: a slide-positioning assembly (guiding slide track 311 matched with guiding groove 3221) arranged at the fixing component (321) and configured to cooperate with the sliding block to fix the sliding block (310) at a position (as can be seen in Fig. 10).
          It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy such that further comprising: a slide-positioning assembly arranged at the fixing component and configured to cooperate with the sliding block to fix the sliding block at a position as taught by XU, in order to prevent the refrigeration energy or heat generated by the window air conditioner from being transmitted to the outside of the mounting window too fast, so as to reduce the energy consumption of the window air conditioner effectively and save resources (refer to par. 84 of XU). 
In regards to claim 50, Kennedy meets the claim limitations as disclosed above in the rejection of claim 49, but fails to explicitly teach wherein the fixing component includes a sliding cavity, and at least a part of the sliding block extends into the sliding cavity.  
        XU further teaches wherein the fixing component includes a sliding cavity (guiding groove 3221; Fig. 10), and at least a part of the sliding block (310) extends into the sliding cavity (as can be seen in Fig. 10).
          It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy such that the fixing component includes a sliding cavity, and at least a part of the sliding block extends into the sliding cavity as taught by XU, in order to prevent the refrigeration energy or heat generated by the window air conditioner from being transmitted to the outside of the mounting window too fast, so as to reduce the energy consumption of the window air conditioner effectively and save resources (refer to par. 84 of XU). 
In regards to claim 51, Kennedy meets the claim limitations as disclosed above in the rejection of claim 45, but fails to explicitly teach wherein each of the second connecting components comprises an insertion portion, each of the second connecting components and the sliding block includes an insertion chamber, and each insertion portion is configured to be fitted with a corresponding insertion chamber in a pluggable manner.
           XU further teaches wherein each of the second connecting components (3211) comprises an insertion portion (322), each of the second connecting components (3211) and the sliding block (310) includes an insertion chamber (corresponding to fixed sealing plate group 210), and each insertion portion (322) is configured to be fitted with a corresponding insertion chamber in a pluggable manner (snap-fit manner), (as can be seen in Fig. 20; par. 103). 
        It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy such that each of the second connecting components comprises an insertion portion, each of the second connecting components and the sliding block includes an insertion chamber, and each insertion portion is configured to be fitted with a corresponding insertion chamber in a pluggable manner as taught by XU, in order to prevent the refrigeration energy or heat generated by the window air conditioner from being transmitted to the outside of the mounting window too fast, so as to reduce the energy consumption of the window air conditioner effectively and save resources (refer to par. 84 of XU).
In regards to claim 52, Kennedy meets the claim limitations as disclosed above in the rejection of claim 51, but fails to explicitly teach wherein one of the insertion portion and an inner wall of the insertion chamber includes a resilient protrusion, another one of the insertion portion and the inner wall of the insertion chamber includes a recess, and the resilient protrusion is configured to extend into the recess.  
     XU teaches further wherein one of the insertion portion (322) and an inner wall of the insertion chamber (210) includes a resilient protrusion (plurality of fixed sealing plate sub-groups 211), another one of the insertion portion (322) and the inner wall of the insertion chamber (210) includes a recess (a recess in guiding groove 3221), and the resilient protrusion is configured to extend into the recess (as can be seen in Fig. 10).
         It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy such that one of the insertion portion and an inner wall of the insertion chamber includes a resilient protrusion, another one of the insertion portion and the inner wall of the insertion chamber includes a recess, and the resilient protrusion is configured to extend into the recess as taught by XU, in order to prevent the refrigeration energy or heat generated by the window air conditioner from being transmitted to the outside of the mounting window too fast, so as to reduce the energy consumption of the window air conditioner effectively and save resources (refer to par. 84 of XU).
In regards to claim 53, Kennedy meets the claim limitations as disclosed above in the rejection of claim 51, but fails to explicitly teach further comprising: a sealing end cover configured to seal an open end of the insertion chamber farthest from the fixing component.  
         XU teaches further comprising: a sealing end cover (sealing groove cover 230) configured to seal an open end of the insertion chamber (210) farthest from the fixing component (321).  
        It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy such that further comprising: a sealing end cover configured to seal an open end of the insertion chamber farthest from the fixing component as taught by XU, in order to prevent the refrigeration energy or heat generated by the window air conditioner from being transmitted to the outside of the mounting window too fast, so as to reduce the energy consumption of the window air conditioner effectively and save resources (refer to par. 84 of XU).

Claims 54-62 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 5,253,485) in view of HUNT (US 2719342), further in view of Bolton et al. (US 5,467,610).
In regards to claim 54, Kennedy meets the claim limitations as disclosed above in the rejection of claim 43, but fails to explicitly teach wherein the casing comprises: a chassis; a rear case fixed at the chassis; a front case fixed at the chassis, and spaced apart from the rear case in a front-rear direction to form the receiving groove.  
        Bolton teaches window air conditioner (10; Fig. 1) wherein the casing (housing of air conditioner 10) comprises: a chassis (base-pan 42); a rear case (rear enclosure 40) fixed at the chassis (42); a front case (front grille 24) fixed at the chassis (42), and spaced apart from the rear case (40) in a front-rear direction to form the receiving groove (as can be seen in Fig. 1).  
        It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy such that the casing comprises: a chassis; a rear case fixed at the chassis; a front case fixed at the chassis, and spaced apart from the rear case in a front-rear direction to form the receiving groove as taught by Bolton, in order to support the air conditioner (refer to Col.5, lines 4-7 of Bolton).
In regards to claim 55, Kennedy meets the claim limitations as disclosed above in the rejection of claim 54, but fails to explicitly teach wherein the chassis, the rear case, and the front case are independently machined parts. 
        Bolton further teaches wherein the chassis (42), the rear case (40), and the front case (24) are independently machined parts (Col.2, lines 4-10 and col. 14, lines 17-20). 
         It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy such that the chassis, the rear case, and the front case are independently machined parts as taught by Bolton, in order to facilitate ease of assembly and minimizes the number of components (refer to Col.2, lines 7-10 of Bolton).
In regards to claim 56, Kennedy meets the claim limitations as disclosed above in the rejection of claim 54, but fails to explicitly teach wherein the casing further comprises an intermediate partition board fixed at the chassis and located in the receiving groove, the intermediate partition board having a front end and a rear end cooperating with the rear case and the front case, respectively.
         Bolton further teaches wherein the casing further comprises an intermediate partition board (partition wall 44) fixed (engaged) at the chassis (42) and located in the receiving groove (space where the partition formed), (col.5, lines 43-45), the intermediate partition board (44) having a front end (left curtain) and a rear end (right curtain) cooperating with the rear case (40) and the front case (24), respectively (as can be seen in Fig. 1).  
          It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy such that the casing further comprises an intermediate partition board fixed at the chassis and located in the receiving groove, the intermediate partition board having a front end and a rear end cooperating with the rear case and the front case, respectively as taught by Bolton, in order to divide the unit into indoor and outdoor sections (refer to Col.2, lines 13-15 of Bolton).
In regards to claim 57, Kennedy meets the claim limitations as disclosed above in the rejection of claim 54, but fails to explicitly teach wherein the rear case comprises: a rear case seat having an open top and being fixed at the chassis; and a rear case cover covering the open top of the rear case seat.  
         Bolton further teaches wherein the rear case (40) comprises: a rear case seat (top edge of the rear case 40) having an open top (as can be seen in Fig. 4) and being fixed at the chassis (as can be seen in Fig. 4); and a rear case cover (outside top cover) covering the open top of the rear case seat (as can be seen in Fig. 4).  
       It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy such that the rear case comprises: a rear case seat having an open top and being fixed at the chassis; and a rear case cover covering the open top of the rear case seat as taught by Bolton, in order to facilitate ease of assembly (refer to Col.2, lines 7-10 of Bolton).
In regards to claim 58, Kennedy meets the claim limitations as disclosed above in the rejection of claim 57, but fails to explicitly teach wherein: a part of a top wall of the rear case seat includes a supporting plate, and another part of the top wall of the rear case seat includes a supporting step surface; the rear case cover covers an outer side of the supporting plate; and a lower end of the rear case cover is supported on the supporting step surface.  
        Bolton further teaches wherein: a part of a top wall (192) of the rear case seat includes a supporting plate (top flange 196; Fig. 25), and another part (other side) of the top wall of the rear case seat includes a supporting step surface (inwardly extending extensions 198); the rear case cover (36) covers an outer side of the supporting plate (as can be seen in Fig. 4); and a lower end of the rear case cover (36) is supported on the supporting step surface (as can be seen in Fig. 4). 
          It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy such that a part of a top wall of the rear case seat includes a supporting plate, and another part of the top wall of the rear case seat includes a supporting step surface; the rear case cover covers an outer side of the supporting plate; and a lower end of the rear case cover is supported on the supporting step surface as taught by Bolton, in order to facilitate ease of assembly (refer to Col.2, lines 7-10 of Bolton). 
In regards to claim 59, Kennedy meets the claim limitations as disclosed above in the rejection of claim 58, but fails to explicitly teach wherein the supporting plate includes a plurality of supporting bosses spaced apart from each other, and each of the supporting bosses abuts against an inner peripheral wall of the rear case cover.  
          Bolton further teaches wherein the supporting plate includes a plurality of supporting bosses (precision location of the locator pins 140) spaced apart from each other, and each of the supporting bosses (140) abuts against an inner peripheral wall of the rear case cover (142).  
          It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy such that the supporting plate includes a plurality of supporting bosses spaced apart from each other, and each of the supporting bosses abuts against an inner peripheral wall of the rear case cover as taught by Bolton, in order to facilitate ease of assembly (refer to Col.2, lines 7-10 of Bolton).
In regards to claim 60, Kennedy meets the claim limitations as disclosed above in the rejection of claim 58, but fails to explicitly teach wherein: the supporting step surface includes a fastening hole; and the lower end of the rear case cover includes a fastener insert configured to extend into the fastening hole.  
          Bolton further teaches the supporting step surface includes a fastening hole (a locator hole 200; Fig. 25); and the lower end of the rear case cover (142) includes a fastener (fastening screws 180) insert configured to extend into the fastening hole (200).  
        It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy such that the supporting step surface includes a fastening hole; and the lower end of the rear case cover includes a fastener insert configured to extend into the fastening hole as taught by Bolton, in order to facilitate ease of assembly (refer to Col.2, lines 7-10 of Bolton).
In regards to claim 61, Kennedy meets the claim limitations as disclosed above in the rejection of claim 54, but fails to explicitly teach wherein the chassis is an integrally formed member, a position of the rear case on the chassis is fixed, and a position of the front case on the chassis is fixed.  
         Bolton further teaches wherein the chassis (42) is an integrally formed member, a position of the rear case (40) on the chassis is fixed, and a position of the front case (24) on the chassis (14) is fixed (refer to col. 13, lines 38-40), (as can be seen in Fig. 1 and 4).  
         It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy such that the chassis is an integrally formed member, a position of the rear case on the chassis is fixed, and a position of the front case on the chassis is fixed as taught by Bolton, in order to facilitate ease of assembly (refer to Col.2, lines 7-10 of Bolton).
In regards to claim 62, Kennedy discloses a window air conditioner assembly (Figs. 1-4) comprising: a window air conditioner (10) including: a casing (enclosure 20) including a receiving groove (lateral channel 71; Figs. 2 and 4)formed at an outer peripheral wall of the casing (as can be seen in Fig. 4), the receiving groove having an open top (as can be seen in Figs. 1-2), an open left side (left side of groove 71), and an open right side (right side of groove 71), and the casing (20) being divided into an indoor part (forward enclosure portion 21) and an outdoor part (rearward enclosure portion 22) by the receiving groove (as can be seen in Fig. 4); an indoor heat exchanger (an evaporator heat exchanger 33) and an indoor fan (a centrifugal blower wheel 379) arranged in the indoor part; and an outdoor heat exchanger (condenser heat exchanger 32) and an outdoor fan (an axial-flow fan 36) arranged in the outdoor part (22); and a sealing assembly (window sash 13) arranged in the receiving groove (channel 71; Figs. 4 and 7; col.5, lines 51-55); wherein the indoor part (21), the receiving groove (71), and the outdoor part (22) are sequentially arranged along the length direction of the casing (20), (as can be seen in Fig. 4), but fails to explicitly teach a mounting frame assembly configured to support the window air conditioner; the sealing assembly being rotatable around a rotation axis that is parallel to a length direction of the casing.   
      HUNT teaches the sealing assembly being rotatable around a rotation axis (at pivot) that is parallel to a length direction of the casing (Col.1, lines 52-57 of HUNT).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy to include a mounting frame assembly configured to support the window air conditioner taught by Bolton, in order to effective seal regardless of which side of the window is facing outwardly or inwardly (refer to Col.1, lines 52-57 of HUNT). 
          Bolton teaches window air conditioner (10; Fig. 1) wherein a mounting frame assembly (base assembly 42, 44) configured to support the window air conditioner (refer to col.5, lines 4-8).   
        It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window air conditioner of Kennedy to include a mounting frame assembly configured to support the window air conditioner taught by Bolton, in order to support the air conditioner (refer to Col.5, lines 4-7 of Bolton). 



                                         Response to Arguments
         Applicant's arguments filed on 07/18/2022 have been considered but are moot because the arguments do not apply to the newly cited references.
The amended claims not taught by the previously cited references are taught by newly cited reference of HUNT (US 2719342).
                                                       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.         
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763


/CASSEY D BAUER/Primary Examiner, Art Unit 3763